Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are presented for examination.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 2: 
Line 1, should “wherein” be inserted right in front of “the Multi-channel…” for clarity. See also claim 13, line 1.
As per claim 3: 
Line 1, should “further comprising the circuitry to” be replaced with –wherein the circuitry to further--?  See also claim 4, line 1; claim 6, line 1; claim 7, line 1.
As per claim 5:
Line 1, should “comprising’ be replaced with –wherein--? See also claim 8, line 1; claim 9, line 1; claim 11, line 1; claim 15, line 1.
As per claim 10:
Line 1, should --wherein—be inserted right in front of “the bank …”?
As per claim 12:

For claims 3-11 and 13-16:
The claims are also rejected as including the deficiency in the intervening claim 2 and independent claim 12, respectively.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 17-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because according to the broadest reasonable interpretation of “machine readable medium”, the medium can also include transitory medium.  Accordingly, applicant is suggested (in line 1 of e ach claim) to insert --non-transitory—in front of “machine readable medium” in order to overcome the rejection.

Allowable Subject Matter
Claim 1 is allowed over the prior art of record.  None of the prior art of record teaches or fairly suggests the claimed apparatus having the specific circuitry for setting the first and second time values for the 2-level auto-close timer, as recited in lines 4-13.

Claims 2-21 would be allowable over the prior art of record when amended as suggested by the examiner.  



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Wilcox, US 2003/0189870, teaches a memory controller uses a timer to determine when to close memory pages.
Kahn et al., US 2003/0126354, teaches a memory controller use a timer per bank to determine when to close memory pages.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HIEP T NGUYEN whose telephone number is (571)272-4197.  The examiner can normally be reached on Monday - Friday 7:30AM - 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on 571-272-4140.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/HIEP T NGUYEN/Primary Examiner, Art Unit 2137